IN THE SUPREME COURT OF TH E STATE OF NEVADA


                     MALIK FROST,                                             No. 83914
                     Petitioner,
                     vs.
                     THE EIGHTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,
                     IN AND FOR THE COUNTY OF
                     CLARK; THE HONORABLE CAROLYN                              OCT 17 2022
                     ELLSWORTH, SENIOR JUDGE; AND                             ELIZAB     A BROWN
                                                                            CLE    F   UPREME COURT
                     EIGHTH JUDICIAL DISTRICT COURT
                                                                                         CLERK
                     DEPT. 12,
                     Respondents,
                     and
                     THE STATE OF NEVADA,
                     Real Party in Interest.




                            ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                                 This is an original petition for a writ of mandamus challenging
                     a district court order denying a motion to set reasonable bail.             Having
                     considered the petition, the answer, and the supporting documents, we are
                     not persuaded that petitioner has demonstrated that our discretionary,
                     extraordinary intervention is warranted. Smith v. Eighth Judicial Dist.
                     Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (providing that this court
                     has sole discretion in determining if a writ petition will be considered); Pan
                     v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
                     (explaining that petitioner bears the burden of demonstrating that
                     extraordinary relief is warranted); see also NRAP 21(a)(4) (explaining that
                     the appendix to the writ petition should include anything "that may be

SUPREME COURT
      OF
    NEVADA

(op 1.447A 441S,40                                                                      32,133
                   essential to understand the matters set forth in the petition"). Accordingly,
                   we
                               ORDER the petition DENIED.




                                                              k          -79       ,   J.
                                                      Hardesty


                                                                                       J.
                                                      Stiglich




                                                      Herndon



                   cc:   Chief Judge, Eighth Judicial District Court
                         Hon. Carolyn Ellsworth, Senior Judge
                         Las Vegas Defense Group, LLC
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth Judicial District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                        2
(01 1947A 44110.